Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 3/3/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. No. 2019/0157614 A1), hereafter referred to as Choi.

As to claim 1, Choi discloses an electronic apparatus (figs 1-2, [0029]-[0030] and fig 11A, [0186]-[0187]), comprising:
an electronic module that outputs and/or receives light (fig 11A, camera 1200 in TH); and 
an electronic panel (figs 1-2, display panel 1) that is divided into a first region (region A1 and A3) that overlaps the electronic module (camera 1200 in TH), a second region (A2) that surrounds at least a portion of the first region (A1 and A3), and a third region (fig 1, area NA) adjacent to the second region (A2), 
wherein the electronic panel includes:
a base substrate (fig 2, 100);
a plurality of pixels (P1) that are disposed on the base substrate (100) and are configured to display light in the second region (A2); 
an encapsulation layer (300) that is disposed on the base substrate (100) and at least partially covers the pixels (P1); and 

wherein the boundary pattern has an undercut shape (figs 2-3 detail the undercut shaped with widths W1 and W2). 

As to claim 2, Choi discloses the electronic apparatus of claim 1 (paragraphs above),
wherein the first region (A1, A3) includes a central region (A1) and a pattern region (A3) that at least partially surrounds the central region (A1), and 
the boundary pattern (400, RC) is paced apart from the central region (A1) and is disposed along the pattern region (A3). 

As to claim 3, Choi discloses the electronic apparatus of claim 2 (paragraphs above),
wherein the boundary pattern has a closed line shape that at least partially surrounds the central region (fig 2, pattern 400 with recess RC disconnects 220 from TH as described in [0072]-[0074] and thus is a closed line shape surrounding region A1). 

As to claim 12, Choi discloses the electronic apparatus of claim 1 (paragraphs above),
wherein the boundary pattern (400 with recess RC) includes a first layer (103), a second layer (410), and a third layer (420) that are sequentially stacked, and 
wherein a lateral surface of the third layer (420) protrudes from a lateral surface of the second layer (410, see fig 3 and widths W1 and W2). 

As to claim 13, Choi discloses the electronic apparatus of claim 12 (paragraphs above),  
wherein the third layer (420) includes a material that is different from a material of the second layer (430; [0075]-[0076]). 

As to claim 14, Choi discloses the electronic apparatus of claim 1 (paragraphs above),
wherein the boundary pattern (pattern 400 with recess RC) is electrically conductive (layer 410 is conductive since it is made of same material as the gate electrode as taught in [0075]). 

As to claim 15, Choi discloses the electronic apparatus of claim 14 (paragraphs above),  
wherein each of the plurality of pixels (fig 2, P1) includes:
a light emitting element ([0053], LED including layers 210, 220, 230) in the second region (A2); and
a thin film transistor (130; [0056]) connected to the light emitting element (210),
wherein the boundary pattern (400 and recess RC) is disposed on a same layer as a control electrode of the thin film transistor, an input electrode of the thin film transistor, and/or an output electrode of the thin film transistor ([0075]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xu et al. (US Pub. No. 2021/0375999 A1), hereafter referred to as Xu.

As to claim 4, Choi discloses the electronic apparatus of claim 2 (paragraphs above),

a first inorganic layer (310); and 
an organic layer (320), 
wherein the first inorganic layer does not overlap the central region (fig 2, layer 310 is removed from central region TH). 
Choi does not disclose wherein the encapsulation layer includes a second inorganic layer disposed on the first inorganic layer; and 
an organic layer disposed between the first inorganic layer and the second inorganic layer. 
Nonetheless, Xu discloses wherein an encapsulation layer includes a first inorganic layer, a second inorganic layer disposed on the first inorganic layer; and an organic layer disposed between the first inorganic layer and the second inorganic layer ([0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of Choi from a stack of an organic layer between two inorganic layers as taught by Xu since this will allow for a better barrier of moisture and oxygen from contamination of the emission layer of the display device. 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim et al. (US Patent No. 11,068,089 B1), hereafter referred to as Kim.

As to claim 7, Choi discloses the electronic apparatus of claim 2 (paragraphs above),
Choi does not disclose a window disposed on the encapsulation layer, and
an antireflection layer disposed between the window and the electronic panel, wherein:
the antireflection layer includes a hole that corresponds to the central region, and 
the hole has a transmittance of visible light that is greater than a transmittance of visible light of any other part of the antireflection layer. 
Nonetheless, Kim discloses a window (fig 5, window 30) disposed on an encapsulation layer (60), and
an antireflection layer (circular polarizer 34) disposed between the window (30) and an electronic panel (10), wherein:

the hole has a transmittance of visible light that is greater than a transmittance of visible light of any other part of the antireflection layer (col. 3, lines 40-52).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the anti-reflection circular polarizer layer with window of Kim on the display panel structure of Choi since this will provide improved viewing of the display while allowing also allowing for improved light detection by the camera module. 

As to claim 8, Choi in view of Kim disclose the electronic apparatus of claim 7 (paragraphs above). 
Kim further discloses wherein the hole has a polarization degree that is less than a polarization degree of any other part of the antireflection layer (col. 3, lines 40-52 and col. 4 lines 53-67). 

As to claim 9, Choi in view of Kim disclose the electronic apparatus of claim 7 (paragraphs above).
. 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi et al. (US Pub. No. 2018/0047800A1), hereafter referred to as Choi2.

As to claim 16, Choi discloses an electronic apparatus (figs 1-2, [0029]-[0030] and fig 11A, [0186]-[0187]), comprising:
an electronic module (fig 11A, camera 1200 in TH); and 
an electronic panel (panel 1) divided into a high-transmission region (region A3 and A1) that overlaps the electronic module (camera 1200 in TH) and an active region (TFTs 130 in region A2) that at least partially surrounds the high-transmission region (A3 and A1),
wherein the high-transmission region includes a central region (A1) that is spaced apart from the active region (A2), and 
wherein the electronic panel (1) includes:
a plurality of pixels (P1) that provide the active region with light ([0054] region A2);

an encapsulation layer (300) that at least partially covers the pixels (P1), the encapsulation layer (300) including a first inorganic layer (310), and an organic layer (320) disposed on the first inorganic layer (310), 
wherein the first inorganic layer (310) is spaced apart from the central region (A1). 
Choi does not disclose wherein the encapsulation layer includes a second inorganic layer that is disposed on the first inorganic layer. 
Nonetheless, Choi2 discloses an encapsulation layer (fig 2B, TFE) that comprises a first inorganic layer CL1), organic layer (OL1 and second inorganic layer (CL2) sequentially stacked and wherein the second inorganic layer has a transmittance of visible light that is greater than a transmittance of visible light of the first inorganic layer (figs 3A-D, [0070]-[0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of Choi using a stack of two inorganic layers with an organic layer 

As to claim 17, Choi in view of Choi2 disclose the electronic apparatus of claim 16 (paragraphs above). 
Choi further discloses wherein each of the plurality of pixels (P1) includes:
a light emitting element (220) disposed in the active region (A2); and
a thin film transistor (130) connected to the light emitting element (220), 
wherein the boundary pattern (RC and 400) is disposed on a same layer as an input electrode of the thin film transistor, an output electrode of the thin film transistor, and/or a control electrode of the thin film transistor ([0075]),
the boundary pattern including a material that is the same as a material of the input electrode, the output electrode, and/or control electrode ([0075]). 
 
As to claim 18, Choi in view of Choi2 disclose the electronic apparatus of claim 17 (paragraphs above).
Choi further discloses wherein the boundary pattern has an undercut shape (fig 3, see undercut defined by widths W1 and W2). 

As to claim 19, Choi in view of Choi2 disclose the electronic apparatus of claim 16 (paragraphs above).
Choi further discloses wherein the boundary pattern has a closed line shape that at least partially surrounds the central region (fig 2, pattern 400 with recess RC disconnects 220 from TH as described in [0072]-[0074] and thus is a closed line shape surrounding region A1). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Choi2 and further in view of Jones et al. (US Pub. No. 2020/0243794 A1), hereafter referred to as Jones.

As to claim 20, Choi in view of Choi2 disclose the electronic apparatus of claim 16 (paragraphs above).
Choi in view of Choi2 do not explicitly disclose wherein the second inorganic layer at least partially overlaps the central region. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation layer of Choi in view of Choi2 over the camera region as taught by Jones so that a touch sensing layer can be formed over the camera region such that the touch functionality is enabled across the entire display device.  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jones et al. (US Pub. No. 2020/0243794 A1), hereafter referred to as Jones, and further in view of Xu.

As to claim 10, Choi discloses the electronic apparatus of claim 2 (paragraphs above),
Choi does not disclose a sensing unit disposed on the encapsulation layer, the sensing unit including a plurality of conductive patterns and a 
wherein the sensing insulation layers at least partially overlap the central region. 
Nonetheless, Jones discloses a sensing unit (fig 10, touch sensor layer 1005) disposed on an encapsulation layer (encapsulation layer 140), 
wherein the sensing unit at least partially overlap the central region (fig 10, touch sensor layer 1005 over a camera aperture [0075]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the touch sensing unit of Jones over the entire display area including the camera aperture of Choi since Jones teaches that this arrangement advantageously enables the display device to be capable of having touch sensing operations over the camera aperture. 
Jones does not explicitly disclose that the touch sensing unit includes a plurality of conductive patterns and a plurality of sensing insulation layers disposed between the conductive patterns. 
Nonetheless, Xu discloses wherein a touch sensing unit includes a plurality of conductive patterns (fig 10, touch sensor electrodes 51 and 52; 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the touch sensing unit of Jones by using a plurality of conductive and insulating patterns as taught by Xu since this will allow for the functional detection of finger touching inputs to the display. 

As to claim 11, Choi in view of Jones and Xu disclose the electronic apparatus of claim 10 (paragraphs above). 
Choi in view of Jones do not explicitly disclose a planarization pattern disposed under the sensing unit,
wherein the planarization pattern at least partially overlaps the central region. 
Nonetheless, Xu discloses wherein the organic layer of the thin film encapsulation structure acts as a planarization pattern under the touch sensing unit (fig 10, encapsulation structure 40; [0069] and touch sensing unit including touch sensor electrodes 51 and 52). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the planarization pattern of .  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the electronic apparatus including the limitations wherein the first inorganic layer does not overlap the central region and wherein the second inorganic layer at least partially overlaps the central region, as recited in claim 5 including the limitations of claim 1 and intervening claims.  Claim 6 is objected to because it is dependent from claim 5.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2019/0081273A1 and US2017/0287992A1 are pertinent prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/10/2022